Citation Nr: 1441810	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-31 380	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for otitis media.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran had active military service from December 1958 to December 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the appeal was since transferred to the RO in Buffalo, New York. 

In September 2012, the Board remanded this appeal for further development.  Following completion of the remand directives, the Board issued a May 2013 decision denying the Veteran's claim for service connection.  This decision was appealed to the United States. Court of Appeals for Veterans Claims (Court).  In a March 2014 Order, granting a joint motion, the Court vacated the Board's decision with respect to this claim, and remanded it to the Board for further development and readjudication in compliance with directives specified. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2014 Order granting the joint motion, the Court vacated the Board's May 2013 decision because the October 2012 VA examination was inadequate.  The parties to the joint motion reached this conclusion because the examiner was incorrect in her reliance on the history found on the Veteran's September 1958 pre-induction examination as evidence that his otitis media clearly and unmistakable pre-exist his military service when the appellant's ear drums were normal when examined in September 1958.  The parties to the joint motion thereafter appear to conclude that the etiology opinion provided by the examiner was also inadequate because it was based on the wrong legal standard; it was based on a pre-existing disability being aggravated by service and not upon a post-service disability because caused by military service.  

Accordingly, the Board finds that in order to comply with the joint motion a remand to obtain another medical opinion as to the etiology of the Veteran's otitis media is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion for remand or explain why the terms will not be fulfilled.). 

Given the existing record, which shows that the Veteran receives ongoing treatment from a number of healthcare providers including the Canandaigua VA Medical Center, the Board finds that while the appeal is in remand status his contemporaneous treatment records from these providers should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Physically or electronically associated with the claims file the Veteran's post-February 2008 treatment records from the Canandaigua VA Medical Center.

2.  After obtaining authorizations from the Veteran, physically or electronically associated with the claims any outstanding contemporaneous private treatment records.

3  After undertaking the above development to the extent possible, schedule the Veteran for an ears, nose, and throat examination to obtain an opinion as to the origins of his otitis media.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide an answer to the following question:

Is it at least as likely as not that the Veteran's otitis media is related to or had its onset in service and/or has continued since that time?  

In providing the requested opinion regarding the origins of his otitis media, the examiner is asked to specifically address the reports of the Veteran's in-service diagnosis of acute otitis media (see service treatment records dated in January 1959 (documented complaints of ear pain with a history of frequent ear infections) and January 1959 (diagnosed acute otitis media of the right ear) as well as the Veteran's competent claims regarding having observable symptoms of otitis media in and since service. 

In providing the requested opinion the examiner cannot rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the claim.  If the benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the February 2013 SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

